DETAILED ACTION
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 35, directed to an array comprising a plurality of the gas sensing devices according to claim 1, i.e., the allowable product in claim 1, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 23, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 
35.      (Currently Amended) An array comprising: 
a plurality of the gas sensing devices according to claim 1, 
wherein the array of the plurality of the gas sensing devices [[are]]is arranged on the same chip, 
optionally wherein either: 
each of the plurality of the gas sensing devices comprises a separate gas permeable membrane and a distance between the separate gas permeable membrane and the material for sensing is between about 150 µm and about 200 µm, or 
the plurality of the gas sensing devices comprises a common gas permeable membrane[[,]] and[[/or]] a distance between the common gas permeable membrane and the material for sensing in each of the plurality of the gas sensing device is between about 150 µm and about 200 µm.
REASONS FOR ALLOWANCE
Claims 1, 7-8, 12, 14, 18, 21, 23, 25, 27, 29-30, 35 and 46-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 49, they are deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly claimed.  The limitation “wherein the side on which the gas sensing material is located is the same side where the support structure is located or where the gas permeable 
The pertinent art, Raible (Raible (S. Raible et al. Wafer Level Packaging of Micromachined Gas Sensors, IEEE Sensors Journal, Vol. 6, No. 5, October 2006, page 1232-35), teaches a gas sensing device (Fig. 2) comprising a dielectric membrane (Fig. 2: showing the heater located on the Si3N4 membrane) formed on a semiconductor substrate (Fig. 2: Si substrate); a heater (Fig. 2: heater) located within or over the dielectric membrane; a material (Fig. 2: sensing layer) located on one side of the dielectric membrane; a support structure (Fig. 2: the semiconductor substrate supporting the Si3N4 membrane, heater, sensing layer, and electrodes, thus being deemed as a support structure); and a gas permeable membrane (Fig. 3: diffusion filter membrane) coupled to the support structure so as to protect the material (page 1233, Col. 1, para. 2, lines 2-3: the protection cap, a liquid-tight but gas-permeable membrane is already attached at the wafer level; thus protecting the gas-sensitive metal oxide material), but does not teach the side on which the gas sensing material is located is the same side where the support structure is located or where the gas permeable membrane is coupled to the semiconductor substrate (claim 1) or the material is formed in the bulk-etched cavity portion of the device and/or the gas permeable membrane is covered with a semiconductor substrate supporting the dielectric membrane (claim 49).



Regarding claim 48, it is deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly claimed.  The statement of reasons for the allowed claim 48 has been laid out in prior Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795